Title: To James Madison from Robert R. Livingston, 12 July 1808
From: Livingston, Robert R.
To: Madison, James



Dear Sir
ClerMont 12th. July 1808

I take the Liberty to enclose a letter to Genl. Armstrong, containing letters to my sister, & my children, which I pray you to have the goodness to forward.  My extreme anxiety to let my Children hear from me, & to have them home again, must be my appology for the trouble I give you since I find that none of my letters by the Ossage reached their destination, except that which you had the goodness to -ienclose.  At least none were recd. when she left France.  I hope the accounts she has brought may be favourable to your wishes tho I greatly fear the contrary. + Matters seem to have greatly changed since I left Paris.  Fewer favors are now shewn to our citizens on the application of our minister;  those they were used to grant to their open enemies on my application formerly.  It is probable that too much prosperity has corrupted the heart of the Emperor & that all Europe having bowed before him, he thinks America of little consequence.  Yet it appears to me the establishment of an hostile power in the Brasils ought to render us more important to him & Spain & I think that string might be touched to advantage  He certainly felt a personal respect for the presidt. and I think for our country when I left France, of which he gave me such proofs as left me no doubt on the subject.  Pride is his predominant passion, as I have always told you, & not avarice & that pride must be flattered. + I am Dear Sir with the highest esteem Your most Obt. hum: Serv

Rob R Livingston

